Bell, J.
A judgment refusing a motion to set aside a judgment opening a default and allowing the defendant to plead is not a final judgment. It appears from the record that the ease is still pending • in the court below, and has never been tried. The bill of exceptions, not assigning error upon a final judgment, is prematurely brought, and this court is without jurisdiction to entertain it. Bell v. Stewart, 116 Ga. 714 (43 S. E. 70) ; Farmers & Merchants Bank v. Pirkle, 9 Ga. App. 583 (1) (71 S. E. 940) ; Williams v. Chambers, 31 Ga. App. 807 (122 S. E. 97).

Writ of error dismissed.


Jenkins, P. J., and Stephens, J., concur.